FILED
                           NOT FOR PUBLICATION
                                                                           DEC 10 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AURELIANO GALVEZ,                                No. 17-55788

              Plaintiff-Appellant,               D.C. No.
                                                 8:16-cv-00887-DOC-KES
 v.

AUTOMOBILE CLUB OF SOUTHERN                      MEMORANDUM*
CALIFORNIA; THE AMERICAN
AUTOMOBILE ASSOCIATION, INC.;
AUTO CLUB SERVICES, LLC; DOES,
1-10, inclusive,

              Defendants-Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                    Argued and Submitted November 13, 2018
                              Pasadena, California

Before: PAEZ, PARKER,** and CLIFTON, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Barrington D. Parker, United States Circuit Judge for
the U.S. Court of Appeals for the Second Circuit, sitting by designation.
      Aureliano Galvez appeals the district court’s order granting Defendants

summary judgment on his claim that they discriminated against him based on

his disability. Reviewing de novo, we affirm. See Jones v. Royal Admin. Servs.,

Inc., 887 F.3d 443, 447 (9th Cir. 2018).

      A plaintiff alleging discrimination under Title III of the Americans with

Disabilities Act must show that (1) he is disabled; (2) the defendant is a private

entity that owns, leases, or operates a place of public accommodation; (3) the

defendant employed a discriminatory policy or practice; and (4) the defendant

discriminated against the plaintiff based upon his disability by (a) failing to make a

requested reasonable modification that was (b) necessary to accommodate the

disability. Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1082 (9th Cir.

2004); see 42 U.S.C. § 12182 (a), (b)(2)(A)(ii).

      For reasons including those given by the district court, Galvez has not

offered sufficient evidence to establish a prima facie case of discrimination. For

example, he failed to identify what injunctive relief he sought, including whether

he sought a policy change or whether Defendants’ written policy was acceptable

but not implemented. Without this threshold information, we (like the district

court) cannot determine whether the relief Galvez sought was reasonable and

necessary. Therefore, on the record here, Galvez did not carry his burden to show


                                           2
that Defendants failed to make a requested reasonable modification that was

necessary to accommodate his disability. See Fortyune, 364 F.3d at 1082.

      AFFIRMED.




                                        3